Title: From George Washington to Samuel Miles, 6 April 1781
From: Washington, George
To: Miles, Samuel


                        
                            Sir.
                            Head Quarters New Windsor April 6th 1781
                        
                        The enclosed Letters are of very great importance. You will be pleased therefore to pay particular attention
                            to have them forwarded with the utmost expedition. The Expresses must be charged to ride unremittingly night and day,
                            untill the Letters are delivered into the hands of the Marquis La Fayette, or the Commanding Officer of the Detachment—at
                            Annapolis or Where ever the Detachment may be. I am Sir Your Most Obedt Servt

                        
                            P.S. It will be well, for you to enquire particularly, before the Letters are sent off, Whether the
                                Marquis, is not himself in Philadelphia.
                        

                    